PER CURIAM.
The plaintiff complains that the District Court decided this case on the motion for summary judgment and says that the District Court should have heard testimony concerning the intention of the parties as to the meaning of certain terms in the contract which is the subject-matter of the suit between them. We have examined the papers in the case and the opinion of the District Judge. We agree with the result he reached and the reasons he assigned for reaching it and have nothing to add to his discussion.
The judgment appealed from, 78 F.Supp. 661, will be affirmed.